DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Scheuerlein (US 9,065,044 B2).
Regarding claim 1, Scheuerlein teaches an apparatus, comprising:
a first word line tile comprising a first plurality of word line plates stacked in a vertical direction (Fig. 9, WLs, WLp and WLr; see also Fig. 19), the first plurality of word line plates comprising a first word line plate that includes a plurality of first word lines in a first plane, each first word line of the plurality of first word lines coupled with one or more respective memory cells of a plurality of first memory cells (Fig. 9 and Fig. 19, a first word line plate WLa includes a plurality of word lines on a first plane, which are coupled to the memory cells on the first plane);
a second word line tile comprising a second plurality of word line plates stacked in the vertical direction (Fig. 9, WLb, WL1 and WLs; see also Fig. 19), the second plurality of word line plates comprising a second word line plate that includes a plurality of second word lines in the first plane, each second word line of the plurality of second word lines coupled with one or more respective memory cells of a plurality of second memory cells (Fig. 9 and Fig. 19, a second word line plate WLb includes a plurality of word lines on the first plane, which are coupled to the memory cells on the first plane);
a first set of electrodes coupled with a first word line decoder and each coupled with a respective word line plate of the first plurality of word line plates, the first word line decoder operable to activate one of the first plurality of word line plates based at least in part on applying a first voltage to a respective electrode of the first set of electrodes; and a second set of electrodes coupled with a second word line decoder and each coupled with a respective word line plate of the second plurality of word line plates, the second word line decoder operable to activate one of the second plurality of word line plates based at least in part on applying a second voltage to a respective electrode of the second set of electrodes (Fig. 2, Decoder 37 is coupled to the plurality to a plurality of electrodes which are coupled to the first and second word line plates. The decoder applies voltages to a respective electrode to activate the word line plates).
Regarding claim 2, Scheuerlein further teaches the apparatus of claim 1, wherein the first plurality of word line plates in the first word line tile further includes a third word line plate, the apparatus further comprising: 
a first electrode of the first set of electrodes that is coupled with the first word line plate, wherein the first word line decoder is operable to activate the first word line plate based at least in part on applying the first voltage to the first electrode; and a second electrode of the first set of electrodes that is coupled with the third word line plate, wherein the first word line decoder is operable to activate the third word line plate based at least in part on applying the first voltage to the second electrode (Fig. 9 or Fig. 19, the third word line plate can be one of the branches connected to the word lines comb 802, or one of the word lines branches connected to the word lines comb 806).
Regarding claim 3, Scheuerlein further teaches the apparatus of claim 2, further comprising: a dielectric material interposed between the first word line plate and the third word line plate, the dielectric material electrically isolating the first word line plate from the third word line plate (Col. 20, lines 41-56).
Regarding claim 4, Scheuerlein further teaches the apparatus of claim 2, wherein the first word line decoder comprises:
a first driver (Fig. 19, 822 or 826) coupled with the first electrode; and
a second driver (Fig. 19, 800 or 804) coupled with the second electrode, wherein the first word line decoder is further operable to: apply the first voltage to the first electrode based at least in part on activating the first driver; and apply the first voltage to the second electrode based at least in part on activating the second driver (the decoder 37 will applies voltages to the first and the second electrode based on activating the drivers).
Regarding claim 5, Scheuerlein further teaches the apparatus of claim 1, wherein the second plurality of word line plates in the second word line tile further includes a fourth word line plate, the apparatus further comprising: a electrode of the second set of electrodes that is coupled with the second word line plate, wherein the second word line decoder is operable to activate the second word line plate based at least in part on applying the second voltage to the first electrode; and a second electrode of the second set of electrodes coupled with the fourth word line plate, wherein the second word line decoder is operable to activate the fourth word line plate based at least in part on applying the second voltage to the second electrode (Fig. 9 and Fig. 19).
Regarding claim 6, Scheuerlein further teaches the apparatus of claim 5, wherein the second word line decoder comprises: a third driver coupled (Fig. 19, 820) with the first electrode; and a fourth driver (Fig. 19, 824) coupled with the second electrode, wherein the second word line decoder is further operable to: apply the second voltage to the first electrode based at least in part on activating the third driver; and apply the second voltage to the second electrode based at least in part on activating the fourth driver (the decoder 37 will applies voltages to the third and fourth electrodes based on activating the drivers).
Regarding claim 7, Scheuerlein further teaches the apparatus of claim 1, further comprising: a plurality of word line decoders comprising the first word line decoder and the second word line decoder, each word line decoder of the plurality associated with a corresponding word line tile of the apparatus, wherein a quantity of the plurality of word line decoders within the apparatus is equal to a quantity of word line tiles within the apparatus (Fig. 19, selection elements 820, 822, 824 and 826 function as decoders).
Regarding claim 8, Scheuerlein further teaches the apparatus of claim 1, further comprising: a third word tile comprising a third plurality of word line plates stacked in the vertical direction, the third plurality of word line plates comprising a third word line plate that includes a plurality of word lines in the first plane, each word line of the plurality of word lines coupled with one or more respective memory cells of a plurality of memory cells; a dielectric material positioned between the plurality of first word lines and the plurality of word lines, wherein a first portion of the dielectric material extends in a first direction within the first plane, and wherein a second portion of the dielectric material extends in a second direction within the first plane; and  a third set of electrodes coupled with a third word line decoder and each coupled with a respective word line plate of the third plurality of word line plates, the third word line decoder operable to activate one of the third plurality of word line plates based at least in part on applying a third voltage to a respective electrode of the third set of electrodes (Fig. 9 and Fig. 19).
Regarding claim 9, Scheuerlein further teaches the apparatus of claim 1, wherein a logical page for accessing the plurality of first memory cells comprises memory cells coupled with the first word line plate, and wherein a first memory cell of the plurality of first memory cells is operable to be accessed based at least in part on activating the first word line plate (Fig. 9 and Fig. 19, the first memory cells coupled to the first word line plate are operable to be accessed based on activating the first word line plate).
Regarding claim 10, Scheuerlein further teaches the apparatus of claim 1, further comprising: a plurality of first pillars extending through a stack of materials comprising the first word line plate and the second word line plate, each first pillar of the plurality of first pillars coupled with a respective memory cell of the plurality of first memory cells; and a plurality of second pillars extending through the stack of materials, each second pillar of the plurality of second pillars coupled with a respective memory cell of the plurality of second memory cells (Fig. 6).
Regarding claim 11, Scheuerlein further teaches the apparatus of claim 10, wherein each memory cell of the plurality of first memory cells and the plurality of second memory cells comprises a chalcogenide material located between at least one word line plate and at least one pillar (Col. 16, lines 54-59).
Regarding claim 12, Scheuerlein further teaches the apparatus of claim 10, further comprising: a plurality of first rows of pillars each comprising two or more first pillars and two or more second pillars; and a plurality of second rows of pillars each comprising two or more first pillars and two or more second pillars, each second row of pillars interposed between a corresponding set of two first rows of pillars, wherein the plurality of first rows of pillars comprises a first logical page and the plurality of second rows of pillars comprises a second logical page, the first logical page for accessing a first subset of the plurality of first memory cells and a first subset of the plurality of second memory cells, and the second logical page for accessing a second subset of the plurality of first memory cells and a second subset of the plurality of second memory cells (Fig. 6, logical pages are arranged along the word lines. See Fig. 4 and Fig. 5).
Regarding claim 13, Scheuerlein the apparatus of claim 10, wherein a first memory cell of the plurality of first memory cells is operable to be accessed based at least in part on activating a first pillar of the plurality of first pillars and the first word line plate, and wherein a second memory cell of the plurality of second memory cells is operable to be accessed based at least in part on activating a second pillar of the plurality of second pillars and the second word line plate (Fig. 4, Fig. 5 and Fig. 6).
Regarding claim 14, Scheuerlein the apparatus of claim 1, wherein the first word line tile is electrically isolated from the second word line tile (Col. 20, lines 41-56).
Regarding claim 15, Scheuerlein the apparatus of claim 1, wherein: the first word line plate comprises a first sheet of conductive material that includes a first portion extending in a first direction within the first plane and a plurality of first fingers each extending in a second direction within the first plane, each of the first fingers corresponding to a respective word line of the plurality of first word lines; and the second word line plate comprises a second sheet of conductive material that includes a second portion extending in the first direction within the first plane and a plurality of second fingers each extending in the second direction within the first plane, each	of the second fingers corresponding to a respective word line of the plurality of second word lines (Fig. 9 and Fig. 19).
Regarding claims 16-25, the claims have similar limitations as claims 1-15. Therefore, the claims are rejected under the same grounds of rejection. 

Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive.
Applicant’s argues on page 13 “However, Scheuerlein fails to disclose that the first electrode or the second electrode is coupled with a word line plate of the first plurality of word line plates, since a word line plate is different from a reversible resistance-switching material…” However, it seems that there is a misunderstanding between the plate that sandwich the memory cell material and the plates in Fig. 9 and Fig. 19 that are used to connect the word lines. e.g. the plate for comb 802 has a plurality of word lines coupled to it. Therefore, the argument is not persuasive. 
Regarding applicant’s argument on page 13 “Scheuerlein also describes that address lines from the controller can be accessed to carry out a command from the host and describes that a decoder controls word line select circuits and local bit line circuits. In addition, Scheuerlein describes that a proper voltage is applied for addressing the conversion of physical address of the memory elements into corresponding logical address. However, conversion of physical address of the memory elements into logical…because mere conversion of an address is not equivalent to activating any element much less a word line plate.” Any person in the art would recognize that physical addresses are converted into logic/internal addresses which will be provided to the memory decoder/driver 37. The driver will apply voltages to the word lines based on the address provided in order to activate the word line that corresponds to the address. Therefore, the prior arts teaches the decoder applies a voltage to the respective electrode in the comb 802 and/or 806 which will be applied to the word lines. 
The arguments have been fully considered, but are not persuasive and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824